COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Sustainable Texas Oyster Resource Management L.L.C. v. Hannah
                          Reef, Inc., Shrimps R US, Inc., IVO Slabic and Michael IVIC

Appellate case number:    01-15-01026-CV

Trial court case number: 15-CV-0772

Trial court:              56th District Court of Galveston County

It is ordered that Appellant’s Motion for En Banc Reconsideration is denied.

It is so ORDERED.


Justice’s signature: /s/ Laura Carter Higley
                         Acting for the En Banc Court


En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.


Date: June 28, 2016